Per Curiam.

Based upon the record before us and the findings of the board with respect to respondent’s failure to respond to relator’s inquiries, we conclude that respondent not only has failed to cooperate in a disciplinary investigation, but also has failed to maintain his good standing with this court both by failing to register with the Clerk of Court for the current biennium, as required by Gov.Bar R. VI, and by failing to advise the Clerk of his current office address as required by Gov.Bar R. VI(1)(D).
We therefore adopt the recommendation of the board and indefinitely suspend respondent from the practice of law in Ohio. Costs of these proceedings are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.